Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 2-3, filed 6/9/2020, with respect to claim 21 have been fully considered.    Prosecution is reopened to reject claim 21 under a new grounds of rejection.  Applicant’s arguments against claim 21 are moot, due to a new grounds of rejection.
Applicant’s Arguments/Remarks concerning claims 1-20 have been fully considered but they are not persuasive.  
Applicant argues, see Remarks, pg(s). 4, that: Xia applies a notched broadband excitation voltage that causes all ions other that those corresponding to the frequency notches to hit the electrodes of the quadrupole and be lost. If this broadband excitation voltage technique was applied to Zubarev then the ions excited by the broadband excitation voltage would hit the electrodes of the trap and would not be detected at all. Even if the broadband excitation voltage was applied so as to cause the ions to be ejected onto the detector of Zubarev, the broadband excitation voltage would cause substantially all of the mass to charge ratios (other than those at the notches) to be ejected and hit the detector simultaneously. If the broadband excitation voltage of Xia was used and substantially all mass to charge ratios hit the detector of
Zubarev simultaneously then it would be impossible to determine the mass to charge ratios of the ions. In other words, the mass analyzer of Zubarev would not be able to function if modified to use the broadband excitation voltage of Xia, as has been suggested by the Examiner.

Applicant argues, see Remarks, pg(s). 4, that: With regard to independent claim 20, Zubarev does not teach or suggest a collision or reaction device arranged and adapted to cause fragment or product ions to be auto-ejected from the device immediately after the fragment or 

Applicant argues, see Remarks, pg(s). 5, that: Applicant submits that Zubarev, whether considered alone or in combination with Plomley, does not disclose all of the limitations of amended claim 20, particularly the following subject matter: "wherein the device is configured to cause said fragment or product ions or ions to be substantially ejected from said device without causing said parent ions to be substantially ejected from said device, and wherein the device is configured such that said fragment or product ions can be removed from the device and transferred to an analyser for subsequent analysis or further reaction."

Applicant argues, see Remarks, pg(s). 2-3, that: Xia does not disclose that fragment or product ions that are auto-ejected from the device are removed from the device and transferred to an analyzer for subsequent analysis or further reaction. As such, Xia fails to disclose the claim feature of "wherein said, fragment or product ions are removed from the device and transferred to an analyser for subsequent analysis or further reaction," recited in claim 21…
Accordingly, even if the broadband excitation of Xia did cause fragment or product ions (other than those with mass to charge ratios m2 and m3) to be auto-ejected from quadrupole Q3, these fragment or product ions would be lost to the electrodes of Q3. These auto-ejected ions would not be transferred to an analyzer for subsequent analysis or further reaction, as is required by claim 21 of the present application…
However, this is not a disclosure of mass spectral analysis being performed on ions that are auto-ejected by the broadband voltage waveform. To the contrary, it is clear from claims 16 
Therefore, it is the ions that are not ejected by the broadband voltage waveform that are mass analyzed…
As such, Xia does not disclose that fragment or product ions that are auto-ejected from the device are transferred to an analyzer for subsequent analysis or further reaction, as required by claim 21 of the present application.

In response to item(s) 2-3 and 5 above, the examiner disagrees. The examiner is giving the claims their broadest reasonable interpretation. Zubarev was not cited for “auto-ejected from the device immediately after the fragment or product ions are formed”.  Xia et al. (US 20130299693 A1) discloses applying a composite waveform (composed of broadband, narrow band and frequency notch waveforms) for forming product (“another”) ions (via the narrowband waveform) from an existing parent ion (“first ion”) population, then immediately auto-ejecting the product (“another”) ions (via the broadband waveform) for detection and that the remaining parent (“first”) ions are retained (via the frequency notch waveform). As Xia’s device operates, the ion population is refined to parent (“first”) ions (in frequency notch waveform), where product (“another”) ions (created via the narrow band from the parent/first ions) are then immediately auto-ejected via the broadband waveform and detected via the detector.   Therefore the detector would not be overloaded as the ion product generation, from the first/parent ions, is a controlled process.  Claim 1 claims that mass spectral analysis is performed on the “another” ions.  The “another” ions fall outside of the frequency notch and therefore would be ejected via the broadband waveform.

See, Xia  [0026-0027] [0030-0041] (Xia /reference’s claims 14, 16 and 18); 
(reference’s claim 14 Note 14. A method of analyzing a sample, the method comprising: providing a mass spectrometer; providing a radio frequency (RF) voltage generator capable of producing a composite voltage waveform; generating ions from an analyte; injecting the ions into the mass spectrometer so as to form ions having at least one mass to charge ratio that is a first desired mass to charge ratio (m/z); operating the RF voltage generator to provide a broadband voltage waveform having controllable upper and lower frequency, and amplitude and controllable frequency notch having a frequency, amplitude and bandwidth so as to eject ions having m/z ratios corresponding to the frequency range of the broadband waveform except for the equivalent m/z ratio of the notch frequency; and performing mass spectral analysis on ions having another m/z ratio.; Note a broadband voltage waveform with a controllable frequency notch (for retaining specific m/z ratio ions) and ejecting other ions (i.e., ions having “another” m/z ratio) for mass spectral analysis); 
(reference’s claim 16 Note 16. The method of claim 14, wherein the composite voltage waveform includes a narrowband RF waveform having a controllable frequency and amplitude. ); 
(reference’s claim 18 Note 18. The method of claim 16, wherein the amplitude of the narrowband waveform is selected so as to cause a reaction of the ions having first m/z ratio so as to produce ions having another m/z ratio. ).

In response to item(s) 4 above, the Zubarev, in light of Plomley rejection has been removed.  Claim 20 is still rejected by Zubarev et al. (US 6924478 B1) in view of Xia et al. (US 20130299693 A1), see below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 1-3, 5-8, and 11-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zubarev et al. (US 6924478 B1) in view of Xia et al. (US 20130299693 A1).
Regarding claim 1, Zubarev discloses a collision or reaction device (fig. 3, 36 with 47 and 45/19) for a mass spectrometer (abstract) (fig.3) comprising:
a first device (trap 36) arranged and adapted to cause first parent ions to collide or react with charged particles (fig. 3, electrons from filament 45) or neutral particles (reference’s claims 1 and 7) (fig. 3, IR photons from IR laser 19) or otherwise dissociate (fig. 3, via IR photons from IR laser 19) so as to form second ions (col. 9, lines 24-60); and
a second device (controller 47) arranged and adapted to apply an excitation frequency field to said first device (36) so as to cause said second/product ions or ions derived from said second ions to be substantially ejected from said first device without causing said first ions to be substantially ejected from said first device (36) (col. 9, lines 24-60);
wherein said first device/collision or reaction device (fig. 3, trap 36) is arranged and adapted to transfer said second ions or ions derived from said second ions out of said collision or reaction device for subsequent analysis (via/at detector 44) (col. 8, line 55 to col. 9, line 25); 

 	(reference’s claims 1 and 7 Note  Method according to claim 1, wherein the vibrational excitation is performed by ion-neutral collisions, ion-electron collisions, infrared photon absorption, visible photon absorption, or ultraviolet photon absorption); 
 (col. 8, line 55 to col. 9, line 25 Note A tandem mass spectrometry method may take place in a three-dimensional quadrupole ion trap mass spectrometer. Similar to the method applied in Fourier transform ion cyclotron resonance mass spectrometry in a radiofrequency quadrupole trap (Paul trap) mass spectrometer, ions can be generated by electrospray and before they are transferred into the trap for analysis, they can be accumulated in a spatially limited region, in a radiofrequency multipole which is used as a linear trap. FIG. 3 shows such a system. (1) is the electrospray ion source, (2) is the vacuum interface, the entrance of the electrospray capillary (5). The sample is sprayed through a spray needle (4) in the spray chamber (5). Ions pass through the electrospray capillary (5) and two skimmers (6) and (7) and enter the linear radiofrequency multipole trap (8) for accumulation. The trap/extract electrode (9) has a positive voltage to trap positive ions in the linear multipole (8). After a desired time of accumulation, the ions are transferred into the Paul trap (36) passing through the ion transfer optics (37). This includes, in this particular example, a multipole ion guide (37), having at the end lens electrodes (38) and (39). FIG. 3 also shows a schematic cross sectional drawing of the Paul trap (36). In the figure, the cross section of the ring electrode (40) and the end caps (41) and (42) is shown schematically. Ions pass through the lenses (38) and (39) and enter the Paul trap (36). For the mass analysis, detection ions are ejected by any ion trap scan such as a mass selective radiofrequency scan through the hole out of the trap and detected. Also shown are a conversion dynode (43) and a detector (44). The mass spectrometer system is controlled by the data station (47). Electrons are generated by activating one or all of the filaments (45) and ); 
(col. 9, lines 24-60 Note In the experiment, the ions are generated in the electrospray source (1) and accumulated in the hexapole (8). The accumulated ions are subsequently injected into the Paul trap (36) by reversing the potential at the trap/extract electrode (9). The ions trapped in the Paul trap (36) are then exposed to the electrons of suitable energy generated by the filaments (45). These electrons interact with the trapped ions. After a period of time sufficient to provide efficient ion-electron reaction, but not long enough to dissociate all the precursor ions, the product ions in the Paul trap (36) are mass selectively ejected for detection without ejecting the remaining parent ions. The spectrum of detected ions is stored in the computer memory of the data system (47). After that, the IR laser (19) emits for a period of time a beam of photons (20) that passes the IR window (21) and is sufficiently intense to produce infrared multiphoton dissociation (IRMPD) of the ions remaining intact (precursor ions) in the Paul trap (36) after irradiation with electrons. Another ejection and detection leads to the IRMPD mass spectrom of ions, which stored in the computer memory of the data station (47). After obtaining of two subsequent tandem mass spectra from the same population of precursor ions, the data station (47) initiates a pulse to purge the remaining ions from the Paul trap (36) and begins another cycle of measurements by lowering the potential on the trap/extract electrode (9). Since during both fragmentation events the ions are continuously accumulated in the accumulation multipole (8), no ion current is wasted and the analysis can be performed with a higher sensitivity than suggested by the prior art, where two accumulation periods are needed for performing the two fragmentation experiments: Note second/product ions are mass selectively ejected from the trap whilst the first/parent/precursor ions remain in the trap).
     	 But Zubarev fails to disclose applying a broadband excitation with one or more frequency notches for the selective ejection of ions from the first device/ion trap; and that
to an analyser for subsequent analysis or further reaction, 
wherein the frequency notches in the broadband excitation correspond to the secular frequency of said first, parent ions such that any newly generated second, fragment or product ions and/or ions derived from said second, fragment or product ions are ejected from the device soon after they are formed, whereas unfragmented or unreacted parent ions are not substantially ejected from the device.
Xia, however, discloses a first device (reference’s claims 14 and 18) for trapping parent/first ions in a broadband waveform with a frequency notch (for retaining the parent/first ions, reference’s claim 14 ) and generating second/product/fragment ions (reference’s claim 18) that are ejected from the device (reference’s claim 14) and transferred out of said collision/reaction device to an analyser (reference’s claim 14) for subsequent analysis or further reaction (reference’s claim 14); and that 
a first device arranged and adapted in a first mode of operation to cause first parent ions to react or otherwise dissociate (reference’s claim 18) so as to form second, fragment or product ions (reference’s claims 18); and
arranged and adapted to apply, in said first mode of operation, a broadband excitation with one or more frequency notches (reference’s claim 14) to said first device so as to cause said second, fragment or product ions or ions derived from said  second, fragment or product ions to be substantially ejected (reference’s claims 14 and 18) from said first device without causing said first, parent ions to be substantially ejected from said first device (reference’s claims 14 and 18 Note due to first/parent ions being trapped/held in a frequency notch); 
wherein said broadband excitation is applied in such a manner as to allow said  second, fragment or product ions or ions derived from said second, fragment or product 
wherein the frequency notches in the broadband excitation correspond to the secular frequency [0031] of said first, parent ions such that any newly generated second, fragment or product ions and/or ions derived from said second, fragment or product ions are ejected (reference’s claims 14 and 18) from the device soon after (due to the broadband field’s amplitude) they are formed, whereas unfragmented or unreacted parent ions are not substantially ejected from the device (reference’s claims 14 and 18, due to being in the frequency notch)
	[0026-0027] [0030-0041] (reference’s claims 14, 16 and 18); 
(reference’s claim 14 Note 14. A method of analyzing a sample, the method comprising: providing a mass spectrometer; providing a radio frequency (RF) voltage generator capable of producing a composite voltage waveform; generating ions from an analyte; injecting the ions into the mass spectrometer so as to form ions having at least one mass to charge ratio that is a first desired mass to charge ratio (m/z); operating the RF voltage generator to provide a broadband voltage waveform having controllable upper and lower frequency, and amplitude and controllable frequency notch having a frequency, amplitude and bandwidth so as to eject ions having m/z ratios corresponding to the frequency range of the broadband waveform except for the equivalent m/z ratio of the notch frequency; and performing mass spectral analysis on ions having another m/z ratio.; Note a broadband voltage waveform with a controllable frequency notch (for retaining specific m/z ratio ions) and ejecting other ions (i.e., ions having “another” m/z ratio) for mass spectral analysis); 
(reference’s claim 16 Note 16. The method of claim 14, wherein the composite voltage waveform includes a narrowband RF waveform having a controllable frequency and amplitude. ); 
(reference’s claim 18 Note 18. The method of claim 16, wherein the amplitude of the narrowband waveform is selected so as to cause a reaction of the ions having first m/z ratio so as to produce ions having another m/z ratio. ); 
(Note, from reference’s claims 18 and 14, the RF voltage generator generates a composite voltage waveform (composed of a broadband waveform, controllable frequency notch and a narrowband waveform, and that the narrowband waveform is selected so as to cause a reaction of the ions having first m/z ratio (i.e. parent/precursor/first  ions) so as to produce ions (i.e. daughter/product/fragment/second ions) having another m/z ratio (claim 18) and that a broadband voltage waveform with a controllable frequency notch (for retaining specific m/z ratio ions (i.e. parent/precursor/first  ions)) and ejecting other ions (i.e., having another m/z ratio) for mass spectral analysis (claim 14); implies that the broadband waveform with frequency notch which retains a selected ion (in the frequency notch) and ejects other ions for downstream analysis (claim 14) and that these other ions (i.e. daughter/product/fragment/second ions) (claim 18 having another m/z ratio) are then ejected (claim 14) for subsequent analysis (claim 14));
 (Note, reference’s claim 14 discloses that “first” m/z ratio range ions are injected into an ion trap; that a broadband waveform is used to eject ions corresponding to the broadband frequency range from the ion trap; that a notch is placed inside of the broadband waveform to retain ions corresponding to the notch’s frequency range in the trap; and that mass spectral analysis is performed on ions having “another” m/z ratio (i.e. the ejected ions), see Xia’s claim 14.  Further, Xia’s claims 16 and 18 state that a narrow band RF waveform is used/selected to cause an ion reaction of the “first” m/z ratio ions (parent ions) in the trap to produce ions (product/fragment ions) having “another” m/z ratio.  Xia et al. (US 20130299693 A1)’s claims 14 states that ions having “another” m/z ratio (product/fragment ions) are ejected from the trap via the broadband waveform for downstream mass spectral analysis.  The “first” ion (parent ions) are reacted via narrow band RF waveform to form “another” m/z ratio ions (fragment ions) in the 
See also, paras. [0037-0041] which describe isolating m.sub.2 ions in the trap via a notch and ejecting other ions via broadband waveform [0037]; isolating m.sub.2 ions (i.e., parent ions) [0039], fragmenting (via CID) the m.sub.2 ions [0040] and performing mass analysis [0041] of the ejected fragment ions (implied due to their differing/”another” m/z ratio which would be ejected by the broadband waveform of [0037] and leaving the m.sub.2 ion (i.e., parent ions) due to isolation via the notch [0039]).
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine/modify the invention of Zubarev, with/using  applying a broadband excitation with one or more frequency notches for the selective retention and ejection of ions from a first device/ion trap for subsequent analysis or reaction in an analyser , as taught by Xia, to use as a known ion ejection configuration/method for fragment ion removal/controlling the characteristics of an ion population in a trap/collision cell for improving detection resolution and decreasing ion losses for improved throughput efficiency.

Regarding claims 18-19, Zubarev discloses a method of colliding or reacting ions (abstract) (fig. 3) for mass spectrometery (abstract) comprising: 
providing a first device (trap 11, trap 36) and causing first parent ions to collide or react with charged particles (fig. 3, electrons from filament 45) or neutral particles (reference’s claims 1 and 7) (figs. 3, IR photons from IR laser 19) or otherwise dissociate (figs. 3, via IR photons from IR laser 19) so as to form second ions (col. 9, lines 24-60); and 
applying (via controller 47) an excitation frequency field to said first device (36) so as to cause said second product ions or ions derived from said second ions to be substantially ejected from said first device without causing said first ions to be substantially ejected from said first device (36) (col. 9, lines 24-60); and
transferring said second ions or ions derived from said second ions out of said first device (fig. 3, trap 36) for subsequent analysis (via/at detector 44) (col. 8, line 55 to col. 9, line 25);
(fig. 3, trap 36 with controller 47 and charged particle/electron source 45 for electron capture dissociation (ECD) reactions and IR photodissociation laser 19);
(reference’s claims 1 and 7 Note  Method according to claim 1, wherein the vibrational excitation is performed by ion-neutral collisions, ion-electron collisions, infrared photon absorption, visible photon absorption, or ultraviolet photon absorption); 
 (col. 8, line 55 to col. 9, line 25); 
(col. 9, lines 24-60 Note second/product ions are mass selectively ejected from the trap whilst the first/parent/precursor ions remain in the trap) .
     	But Zubarev fails to disclose applying a broadband excitation with one or more frequency notches for the selective ejection of ions from the first device/ion trap; and that
wherein said broadband excitation is applied in such a manner as to allow  said  second, fragment or product ions or ions derived from said second, fragment or product ions to be ejected from the device and transferred out of said collision or reaction device to an analyser for subsequent analysis or further reaction, 
wherein the frequency notches in the broadband excitation correspond to the secular frequency of said first, parent ions such that any newly generated second, fragment or product ions and/or ions derived from said second, fragment or product ions are ejected from the device soon after they are formed, whereas unfragmented or unreacted parent ions are not substantially ejected from the device.
Xia, however, discloses a first device (reference’s claims 14 and 18) for trapping parent/first ions in a broadband waveform with a frequency notch (for retaining the parent/first ions, reference’s claim 14 ) and generating second/product/fragment ions (reference’s claim 18) that are ejected from the device (reference’s claim 14) and transferred out of said to an analyser (reference’s claim 14) for subsequent analysis or further reaction (reference’s claim 14); and that 
a first device arranged and adapted in a first mode of operation to cause first parent ions to react or otherwise dissociate (reference’s claim 18) so as to form second, fragment or product ions (reference’s claims 18); and
applying, in said first mode of operation, a broadband excitation with one or more frequency notches (reference’s claim 14) to said first device so as to cause said second, fragment or product ions or ions derived from said  second, fragment or product ions to be substantially ejected (reference’s claims 14 and 18) from said first device without causing said first, parent ions to be substantially ejected from said first device (reference’s claims 14 and 18 Note due to first/parent ions being trapped/held in a frequency notch); 
wherein said broadband excitation is applied in such a manner as to allow said  second, fragment or product ions or ions derived from said second, fragment or product ions to be ejected from the device and transferred out of said collision or reaction device to an analyser (reference’s claims 14 and 18) for subsequent analysis (reference’s claims 14 and 18) or further reaction (reference’s claims 14 and 18), 
wherein the frequency notches in the broadband excitation correspond to the secular frequency [0031] of said first, parent ions such that any newly generated second, fragment or product ions and/or ions derived from said second, fragment or product ions are ejected (reference’s claims 14 and 18) from the device soon after (due to the broadband field’s amplitude) they are formed, whereas unfragmented or unreacted parent ions are not substantially ejected from the device (reference’s claims 14 and 18, due to being in the frequency notch)
	[0026-0027] [0030-0041] (reference’s claims 14, 16 and 18); 
(reference’s claim 14 Note 14. A method of analyzing a sample, the method comprising: providing a mass spectrometer; providing a radio frequency (RF) voltage generator capable of producing a composite voltage waveform; generating ions from an analyte; injecting the ions into the mass spectrometer so as to form ions having at least one mass to charge ratio that is a first desired mass to charge ratio (m/z); operating the RF voltage generator to provide a broadband voltage waveform having controllable upper and lower frequency, and amplitude and controllable frequency notch having a frequency, amplitude and bandwidth so as to eject ions having m/z ratios corresponding to the frequency range of the broadband waveform except for the equivalent m/z ratio of the notch frequency; and performing mass spectral analysis on ions having another m/z ratio.; Note a broadband voltage waveform with a controllable frequency notch (for retaining specific m/z ratio ions) and ejecting other ions (i.e., ions having “another” m/z ratio) for mass spectral analysis); 
(reference’s claim 16 Note 16. The method of claim 14, wherein the composite voltage waveform includes a narrowband RF waveform having a controllable frequency and amplitude. ); 
(reference’s claim 18 Note 18. The method of claim 16, wherein the amplitude of the narrowband waveform is selected so as to cause a reaction of the ions having first m/z ratio so as to produce ions having another m/z ratio. ); 
(Note, from reference’s claims 18 and 14, the RF voltage generator generates a composite voltage waveform (composed of a broadband waveform, controllable frequency notch and a narrowband waveform, and that the narrowband waveform is selected so as to cause a reaction of the ions having first m/z ratio (i.e. parent/precursor/first  ions) so as to produce ions (i.e. daughter/product/fragment/second ions) having another m/z ratio (claim 18) and that a broadband voltage waveform with a controllable frequency notch (for retaining specific m/z ratio ions (i.e. parent/precursor/first  ions)) and ejecting other ions (i.e., having another m/z ratio) for mass spectral analysis (claim 14); implies that the broadband waveform with frequency notch which retains a selected ion (in the frequency notch) and ejects other ions for downstream analysis (claim 14) and that these other ions (i.e. daughter/product/fragment/second ions) (claim 18 having another m/z ratio) are then ejected (claim 14) for subsequent analysis (claim 14));
 (Note, reference’s claim 14 discloses that “first” m/z ratio range ions are injected into an ion trap; that a broadband waveform is used to eject ions corresponding to the broadband frequency range from the ion trap; that a notch is placed inside of the broadband waveform to retain ions corresponding to the notch’s frequency range in the trap; and that mass spectral analysis is performed on ions having “another” m/z ratio (i.e. the ejected ions), see Xia’s claim 14.  Further, Xia’s claims 16 and 18 state that a narrow band RF waveform is used/selected to cause an ion reaction of the “first” m/z ratio ions (parent ions) in the trap to produce ions (product/fragment ions) having “another” m/z ratio.  Xia et al. (US 20130299693 A1)’s claims 14 states that ions having “another” m/z ratio (product/fragment ions) are ejected from the trap via the broadband waveform for downstream mass spectral analysis.  The “first” ion (parent ions) are reacted via narrow band RF waveform to form “another” m/z ratio ions (fragment ions) in the trap.  The notch retains remaining “first” ions (“equivalent” m/z ratio ions) (parent ions) and the broadband waveform ejects the “another” m/z ratio ions (fragment ions) for mass analysis.  
See also, paras. [0037-0041] which describe isolating m.sub.2 ions in the trap via a notch and ejecting other ions via broadband waveform [0037]; isolating m.sub.2 ions (i.e., parent ions) [0039], fragmenting (via CID) the m.sub.2 ions [0040] and performing mass analysis [0041] of the ejected fragment ions (implied due to their differing/”another” m/z ratio which would be ejected by the broadband waveform of [0037] and leaving the m.sub.2 ion (i.e., parent ions) due to isolation via the notch [0039]).
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine/modify the invention of Zubarev, with/using  applying a broadband excitation with one or more frequency notches for the selective retention and ejection of ions from a first device/ion trap for subsequent analysis or reaction in an analyser , as taught by Xia, to use as a known ion ejection configuration/method for fragment ion removal/controlling the characteristics of an ion population in a trap/collision cell for improving detection resolution and decreasing ion losses for improved throughput efficiency.
 
Regarding claim 20, Zubarev discloses a collision or reaction device (abstract) (fig. 3) (36) arranged and adapted to cause parent ions to fragment or react to form fragment or product ions (fig. 3, electrons from filament 45)  (fig. 3, via IR photons from IR laser 19) (reference’s claims 1 and 7)  (col. 9, lines 24-60); and 
to cause (via controller 47) said fragment or product ions to be ejected from said device (36), said fragment or product ions are formed without auto-ejecting said parent ions  (col. 9, lines 24-60);  
wherein the device is configured to cause (via controller 47) said fragment or product ions or ions to be substantially ejected from said device (36) without causing said parent ions to be substantially ejected from said device (col. 9, lines 24-60), and wherein the device (36) is configured such that said fragment or product ions can be removed from the device and transferred to an analyser for subsequent analysis (via detector 44) or further reaction (via/with detector 44) (col. 9, lines 24-60)
(fig. 3, trap 36 with controller 47 and charged particle/electron source 45 for electron capture dissociation (ECD) reactions and IR photodissociation laser 19);
(reference’s claims 1 and 7 Note  Method according to claim 1, wherein the vibrational excitation is performed by ion-neutral collisions, ion-electron collisions, infrared photon absorption, visible photon absorption, or ultraviolet photon absorption); 
 (col. 8, line 55 to col. 9, line 25); 
(col. 9, lines 24-60 Note In the experiment, the ions are generated in the electrospray source (1) and accumulated in the hexapole (8). The accumulated ions are subsequently injected into the Paul trap (36) by reversing the potential at the trap/extract electrode (9). The ions trapped in the Paul trap (36) are then exposed to the electrons of suitable energy generated by the filaments (45). These electrons interact with the trapped ions. After a period of time sufficient to provide efficient ion-electron reaction, but not long enough to dissociate all the precursor ions, the product ions in the Paul trap (36) are mass selectively ejected for detection without ejecting the remaining parent ions. The spectrum of detected ions is stored in the computer memory of the data system (47). After that, the IR laser (19) emits for a period of time a beam of photons (20) that passes the IR window (21) and is sufficiently intense to produce infrared multiphoton dissociation (IRMPD) of the ions remaining intact (precursor ions) in the Paul trap (36) after irradiation with electrons. Another ejection and detection leads to the IRMPD mass spectrom of ions, which stored in the computer memory of the data station (47). After obtaining of two subsequent tandem mass spectra from the same population of precursor ions, the data station (47) initiates a pulse to purge the remaining ions from the Paul trap (36) and begins another cycle of measurements by lowering the potential on the trap/extract electrode (9). Since during both fragmentation events the ions are continuously accumulated in the accumulation multipole (8), no ion current is wasted and the analysis can be performed with a higher sensitivity than suggested by the prior art, where two accumulation periods are needed for performing the two fragmentation experiments: Note second/product ions are mass selectively ejected from the trap whilst the first/parent/precursor ions remain in the trap).
But Zubarev fails to disclose causing said fragment or product ions to be auto-ejected from said device immediately after said fragment or product ions are formed.
Xia, however, discloses a first device (reference’s claims 14 and 18) for trapping parent/first ions in a broadband waveform with a frequency notch (for retaining the parent/first ions, reference’s claim 14 ) and generating second/product/fragment ions (reference’s claim 18) that are ejected from the device (reference’s claim 14) and transferred out of said collision/reaction device to an analyser (reference’s claim 14) for subsequent analysis or further reaction (reference’s claim 14); and that 
auto-ejected from said device immediately after said fragment or product ions are formed (reference’s claim 18, due the product ions m/z ratio being outside of the frequency notch which leads to the product ions ejection due to the broadband voltage waveform); and
wherein the device is configured to cause said fragment or product ions or ions to be substantially ejected [0026-0027] [0030-0041] (reference’s claims 14, 16 and 18);  from said device without causing said parent ions to be substantially ejected from said device [0026-0027] [0030-0041] (reference’s claims 14, 16 and 18);, and wherein the device is configured such that said fragment or product ions can be removed from the device and transferred to an analyser for subsequent analysis or further reaction 
	[0026-0027] [0030-0041] (reference’s claims 14, 16 and 18); 
 (reference’s claim 14 Note 14. A method of analyzing a sample, the method comprising: providing a mass spectrometer; providing a radio frequency (RF) voltage generator capable of producing a composite voltage waveform; generating ions from an analyte; injecting the ions into the mass spectrometer so as to form ions having at least one mass to charge ratio that is a first desired mass to charge ratio (m/z); operating the RF voltage generator to provide a broadband voltage waveform having controllable upper and lower frequency, and amplitude and controllable frequency notch having a frequency, amplitude and bandwidth so as to eject ions having m/z ratios corresponding to the frequency range of the broadband waveform except for the equivalent m/z ratio of the notch frequency; and performing mass spectral analysis on ions having another m/z ratio.; Note a broadband voltage waveform with a controllable frequency notch (for retaining specific m/z ratio ions) and ejecting other ions (i.e., ions having “another” m/z ratio) for mass spectral analysis); 
(reference’s claim 16 Note 16. The method of claim 14, wherein the composite voltage waveform includes a narrowband RF waveform having a controllable frequency and amplitude. ); 
(reference’s claim 18 Note 18. The method of claim 16, wherein the amplitude of the narrowband waveform is selected so as to cause a reaction of the ions having first m/z ratio so as to produce ions having another m/z ratio. ); 
(Note, from reference’s claims 18 and 14, the RF voltage generator generates a composite voltage waveform (composed of a broadband waveform, controllable frequency notch and a narrowband waveform, and that the narrowband waveform is selected so as to cause a reaction of the ions having first m/z ratio (i.e. parent/precursor/first  ions) so as to produce ions (i.e. daughter/product/fragment/second ions) having another m/z ratio (claim 18) and that a broadband voltage waveform with a controllable frequency notch (for retaining specific m/z ratio ions (i.e. parent/precursor/first  ions)) and ejecting other ions (i.e., having another m/z ratio) for mass spectral analysis (claim 14); implies that the broadband waveform with frequency notch which retains a selected ion (in the frequency notch) and ejects other ions for downstream analysis (claim 14) and that these other ions (i.e. daughter/product/fragment/second ions) (claim 18 having another m/z ratio) are then ejected (claim 14) for subsequent analysis (claim 14));
 (Note, reference’s claim 14 discloses that “first” m/z ratio range ions are injected into an ion trap; that a broadband waveform is used to eject ions corresponding to the broadband frequency range from the ion trap; that a notch is placed inside of the broadband waveform to retain ions corresponding to the notch’s frequency range in the trap; and that mass spectral analysis is performed on ions having “another” m/z ratio (i.e. the ejected ions), see Xia’s claim 14.  Further, Xia’s claims 16 and 18 state that a narrow band RF waveform is used/selected to cause an ion reaction of the “first” m/z ratio ions (parent ions) in the trap to produce ions (product/fragment ions) having “another” m/z ratio.  Xia et al. (US 20130299693 A1)’s claims 14 states that ions having “another” m/z ratio (product/fragment ions) are ejected from the trap via the broadband waveform for downstream mass spectral analysis.  The “first” ion (parent ions) are reacted via narrow band RF waveform to form “another” m/z ratio ions (fragment ions) in the 
See also, paras. [0037-0041] which describe isolating m.sub.2 ions in the trap via a notch and ejecting other ions via broadband waveform [0037]; isolating m.sub.2 ions (i.e., parent ions) [0039], fragmenting (via CID) the m.sub.2 ions [0040] and performing mass analysis [0041] of the ejected fragment ions (implied due to their differing/”another” m/z ratio which would be ejected by the broadband waveform of [0037] and leaving the m.sub.2 ion (i.e., parent ions) due to isolation via the notch [0039]).
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine/modify the invention of Zubarev, with/using applying a broadband excitation with one or more frequency notches for the selective retention and ejection of ions from a first device/ion trap for subsequent analysis or reaction in an analyser , as taught by Xia, to use as a known ion ejection configuration/method for fragment ion removal/controlling the characteristics of an ion population in a trap/collision cell for improving detection resolution and decreasing ion losses for improved throughput efficiency.

Regarding claim 21, Zubarev discloses a method of colliding or reacting ions with a device (abstract) (fig. 3) (36), said method comprising:
causing parent ions to fragment or react to form fragment or product ions (fig. 3, electrons from filament 45)  (fig. 3, via IR photons from IR laser 19) (reference’s claims 1 and 7)  (col. 9, lines 24-60); and 
causing (via controller 47) said fragment or product ions to be 

 (fig. 3, trap 36 with controller 47 and charged particle/electron source 45 for electron capture dissociation (ECD) reactions and IR photodissociation laser 19);
(reference’s claims 1 and 7 Note  Method according to claim 1, wherein the vibrational excitation is performed by ion-neutral collisions, ion-electron collisions, infrared photon absorption, visible photon absorption, or ultraviolet photon absorption); 
 (col. 8, line 55 to col. 9, line 25); 
(col. 9, lines 24-60; Note second/product ions are mass selectively ejected from the trap whilst the first/parent/precursor ions remain in the trap).
But Zubarev fails to disclose causing said fragment or product ions to be auto-ejected from said device immediately after said fragment or product ions are formed.
Xia, however, discloses a first device (reference’s claims 14 and 18) for trapping parent/first ions in a broadband waveform with a frequency notch (for retaining the parent/first ions, reference’s claim 14 ) and 
causing parent ions to fragment or react to form fragment or product ions (reference’s claim 18); and 
causing said fragment or product ions (reference’s claim 18) to be auto-ejected from said device immediately after said fragment or product ions are formed without auto-ejecting said parent ions (reference’s claim 18, due the product ions m/z ratio being outside of the frequency notch which leads to the product ions immediate auto-ejection due to the broadband voltage waveform);
wherein said, fragment or product ions (reference’s claim 14) are removed from the device and transferred to an analyser for subsequent analysis or further reaction (reference’s claim 14 Note a broadband voltage waveform with a controllable frequency notch (for retaining specific m/z ratio ions) and ejecting other ions (i.e., ions having “another” m/z ratio) for mass spectral analysis) (reference’s claim 18 Note ions with “another” m/z ratio are generated); 
	[0026-0027] [0030-0041] (reference’s claims 14, 16 and 18); 
(reference’s claim 14 Note 14. A method of analyzing a sample, the method comprising: providing a mass spectrometer; providing a radio frequency (RF) voltage generator capable of producing a composite voltage waveform; generating ions from an analyte; injecting the ions into the mass spectrometer so as to form ions having at least one mass to charge ratio that is a first desired mass to charge ratio (m/z); operating the RF voltage generator to provide a broadband voltage waveform having controllable upper and lower frequency, and amplitude and controllable frequency notch having a frequency, amplitude and bandwidth so as to eject ions having m/z ratios corresponding to the frequency range of the broadband waveform except for the equivalent m/z ratio of the notch frequency; and performing mass spectral analysis on ions having another m/z ratio.; Note a broadband voltage waveform with a controllable frequency notch (for retaining specific m/z ratio ions) and ejecting other ions (i.e., ions having “another” m/z ratio) for mass spectral analysis); 
(reference’s claim 16 Note 16. The method of claim 14, wherein the composite voltage waveform includes a narrowband RF waveform having a controllable frequency and amplitude. ); 
(reference’s claim 18 Note 18. The method of claim 16, wherein the amplitude of the narrowband waveform is selected so as to cause a reaction of the ions having first m/z ratio so as to produce ions having another m/z ratio. ); 
(Note, from reference’s claims 18 and 14, the RF voltage generator generates a composite voltage waveform (composed of a broadband waveform, controllable frequency notch and a narrowband waveform, and that the narrowband waveform is selected so as to cause a reaction of the ions having first m/z ratio (i.e. parent/precursor/first  ions) so as to produce ions (i.e. daughter/product/fragment/second ions) having another m/z ratio (claim 18) and that a broadband voltage waveform with a controllable frequency notch (for retaining specific m/z ratio ions (i.e. parent/precursor/first  ions)) and ejecting other ions (i.e., having another m/z ratio) for mass spectral analysis (claim 14); implies that the broadband waveform with frequency notch which retains a selected ion (in the frequency notch) and ejects other ions for downstream analysis (claim 14) and that these other ions (i.e. daughter/product/fragment/second ions) (claim 18 having another m/z ratio) are then ejected (claim 14) for subsequent analysis (claim 14));
(Note, reference’s claim 14 discloses that “first” m/z ratio range ions are injected into an ion trap; that a broadband waveform is used to eject ions corresponding to the broadband frequency range from the ion trap; that a notch is placed inside of the broadband waveform to retain ions corresponding to the notch’s frequency range in the trap; and that mass spectral analysis is performed on ions having “another” m/z ratio (i.e. the ejected ions), see Xia’s claim 14.  Further, Xia’s claims 16 and 18 state that a narrow band RF waveform is used/selected to cause an ion reaction of the “first” m/z ratio ions (parent ions) in the trap to produce ions (product/fragment ions) having “another” m/z ratio.  Xia et al. (US 20130299693 A1)’s claims 14 states that ions having “another” m/z ratio (product/fragment ions) are ejected from the trap via the broadband waveform for downstream mass spectral analysis.  The “first” ion (parent ions) are reacted via narrow band RF waveform to form “another” m/z ratio ions (fragment ions) in the trap.  The notch retains remaining “first” ions (“equivalent” m/z ratio ions) (parent ions) and the broadband waveform ejects the “another” m/z ratio ions (fragment ions) for mass analysis.  
See also, paras. [0037-0041] which describe isolating m.sub.2 ions in the trap via a notch and ejecting other ions via broadband waveform [0037]; isolating m.sub.2 ions (i.e., parent ions) [0039], fragmenting (via CID) the m.sub.2 ions [0040] and performing mass analysis [0041] of the ejected fragment ions (implied due to their differing/”another” m/z ratio which would be ejected by the broadband waveform of [0037] and leaving the m.sub.2 ion (i.e., parent ions) due to isolation via the notch [0039]).
applying a broadband excitation with one or more frequency notches for the selective retention and ejection of ions from a first device/ion trap for subsequent analysis or reaction in an analyser , as taught by Xia, to use as a known ion ejection configuration/method for fragment ion removal/controlling the characteristics of an ion population in a trap/collision cell for improving detection resolution and decreasing ion losses for improved throughput efficiency.

     	Regarding claims 2-3, Zubarev discloses that wherein said charged particles comprise ions and that wherein said collision or reaction device comprises an ion-ion collision or reaction device   
(reference’s claim 27 Note 27. Method of tandem mass spectrometry comprising the steps of: a) accumulating positive or negative sample ions for a period of time in an ion trap; b) providing a cloud of negative ions inside the trap to allow ion-ion reactions by which the negative ions transfer an electron to a fraction of the positive ions, but not to all of the positive ions, upon which positive ions dissociate into fragment ions; c) detecting the mass-to-charge ratios of the fragment ions, whereby the undissociated ions remain inside the trap during and after the detection; d) exciting the undissociated ions vibrationally, whereby at least some of the ions dissociate into fragment ions; and e) detecting the mass-to-charge ratios of the fragment ions, thus allowing recordings of fragment mass spectra from both ion-electron reactions and vibrational excitation from the same accumulation of sample ions; Note ion-ion reactions).
Regarding claim 5, Zubarev discloses that said charged particles comprise electrons (fig. 1 from source 17) (fig. 3, from source 45)  (fig. 3, trap 36 with controller 47 and charged particle/electron source 45 for electron capture dissociation (ECD) reactions and IR photodissociation laser 19).
Regarding claim 6, Zubarev discloses that wherein said collision or reaction device comprises an ion-electron collision or reaction device (fig. 3, trap 36 with controller 47 and charged particle/electron source 45 for electron capture dissociation (ECD) reactions and IR photodissociation laser 19).
 Regarding claim 7, Zubarev discloses that said collision or reaction device comprises an ion-molecule collision or reaction device (reference’s claims 1 and 7 Note  Method according to claim 1, wherein the vibrational excitation is performed by ion-neutral collisions, ion-electron collisions, infrared photon absorption, visible photon absorption, or ultraviolet photon absorption; Note ions collide with neutrals/molecules); 
(col. 1, lines 44-62 Note To fragment the ions in the mass spectrometer, collision-induced dissociation (CID) or infrared multiphoton dissociation (IRMPD) are most commonly employed. Both of these techniques produce vibrational excitation (VE) of precursor ions above their threshold for dissociation. In collision-induced dissociation, VE is achieved when precursor ions collide with gas atoms or molecules, such as e.g. helium, argon or nitrogen, with subsequent conversion of the collisional energy into internal (vibrational) energy of the ions. Alternatively, the internal energy may be increased by sequential absorption of multiple infrared (IR) photons when the precursor ions are irradiated with an IR laser. These precursor ions with high internal energy undergo subsequent dissociation into fragments (infrared multiphoton dissociation, IRMPD), one or more of which carry electric charge. The mass and the abundance of the fragment ions of a given kind provide information that can be used to characterize the molecular structure of the sample of interest.).

     	Regarding claim 8, Zubarev discloses that said first, parent ions are caused to interact with gas molecules and fragment via Collision Induced Dissociation ("CID") to form said second, fragment or product ions 
  Method according to claim 1, wherein the vibrational excitation is performed by ion-neutral collisions, ion-electron collisions, infrared photon absorption, visible photon absorption, or ultraviolet photon absorption; Note ions collide with neutrals/molecules); 
(col. 1, lines 44-62 Note To fragment the ions in the mass spectrometer, collision-induced dissociation (CID) or infrared multiphoton dissociation (IRMPD) are most commonly employed. Both of these techniques produce vibrational excitation (VE) of precursor ions above their threshold for dissociation. In collision-induced dissociation, VE is achieved when precursor ions collide with gas atoms or molecules..).
Regarding claim 11, Zubarev discloses that said collision or reaction device comprises a gas phase collision or reaction device 
(reference’s claims 1 and 7 Note  Method according to claim 1, wherein the vibrational excitation is performed by ion-neutral collisions, ion-electron collisions, infrared photon absorption, visible photon absorption, or ultraviolet photon absorption; Note ions collide with neutrals/molecules); 
(col. 1, lines 44-62 Note To fragment the ions in the mass spectrometer, collision-induced dissociation (CID) or infrared multiphoton dissociation (IRMPD) are most commonly employed. Both of these techniques produce vibrational excitation (VE) of precursor ions above their threshold for dissociation. In collision-induced dissociation, VE is achieved when precursor ions collide with gas atoms or molecules..).
     	Regarding claim 12, Zubarev discloses that said collision or reaction device (fig. 3, 36 with upstream 8, 9, 37) comprises a linear or 2D ion trap (fig. 3, ion accumulation/tapping multipole 8, multipole ion guide 37).
     	Regarding claim 13, Zubarev discloses that said collision or reaction device (fig. 3, 36 with upstream 8, 9, 37) comprises a quadrupole rod set ion guide or ion trap (fig. 3, quadrupole ion guide/traps 8 and 37 and radiofrequency quadrupole ion trap (Paul trap) 36);
diofrequency quadrupole ion trap (Paul trap), linear ion trap and ion cyclotron resonance (ICR) analyzers (Penning trap), the ions are spatially confined by a combination of magnetic, electrostatic or alternating electromagnetic fields for a period of time typically from about 0.1 to 10 seconds. In the transient-type mass analyzers, such as magnetic sector, quadrupole, and time-of-flight analyzers, the residence time of ions is shorter, in the range of about 1 to 100 .mu.s.).
     	Regarding claim 14, Zubarev discloses that said collision or reaction device comprises a 3D ion trap (fig. 3, 36).
     	Regarding claim 15, Zubarev discloses a device (fig. 3, 47)  for applying a radially dependent trapping potential across at least a portion of said first device (36).
     	Regarding claim 16, Zubarev discloses a device (fig. 3, 9, 38, 39) arranged and adapted to maintain an axial DC voltage gradient or to apply one or more transient DC voltages to said first device in order to urge ions in a direction within said first device (fig. 3, 9, 38, 39 apply potentials to block/focus/apply force to ions to control their movement).
     	But Zubarev fails to explicitly disclose that the potential is a DC potential.
Xia, however, discloses use of DC potentials for ion trapping [0027] 
 [0026-0027] [0030-0041] (reference’s claims 14, 16 and 18); 
[0026] m.sub.1, m.sub.2, and m.sub.3 ions may be isolated by a frequency-notched broadband waveform (shown in FIG. 2), while selected m.sub.1 ions undergo collisional activation due to the applied discrete frequency components. The resultant m.sub.2 ions are accumulated where, in this example, a frequency notch exists, but there is no corresponding discrete frequency waveform. ];
[0027] The m.sub.2 ions may be isolated with higher resolution using the RF/DC mode of operation after the ions are cooled in the ion trap. Another stage of collisional ion dissociation (CID) can be applied to m.sub.2 and MS.sup.4 data can also be obtained, for example]; 
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine/modify the invention of Zubarev, with use of DC potentials for ion trapping, as taught by XIa, to use a known potential type (DC) for controlling ion movements/trapping to load/unload ions for analysis.

     	Regarding claim 17, Zubarev discloses a collision or reaction device (abstract) (36)
(reference’s claims 1 and 7 Note  Method according to claim 1, wherein the vibrational excitation is performed by ion-neutral collisions, ion-electron collisions, infrared photon absorption, visible photon absorption, or ultraviolet photon absorption; Note ions collide with neutrals/molecules); 
(col. 1, lines 44-62 Note To fragment the ions in the mass spectrometer, collision-induced dissociation (CID) or infrared multiphoton dissociation (IRMPD) are most commonly employed. Both of these techniques produce vibrational excitation (VE) of precursor ions above their threshold for dissociation. In collision-induced dissociation, VE is achieved when precursor ions collide with gas atoms or molecules, such as e.g. helium, argon or nitrogen, with subsequent conversion of the collisional energy into internal (vibrational) energy of the ions. Alternatively, the internal energy may be increased by sequential absorption of multiple infrared (IR) photons when the precursor ions are irradiated with an IR laser. These precursor ions with high internal energy undergo subsequent dissociation into fragments (infrared multiphoton dissociation, IRMPD), one or more of which carry electric charge. The mass and the abundance .

2.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zubarev et al. (US 6924478 B1) in view of Xia et al. (US 20130299693 A1); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Green et al. (US 20100072360 A1).
Regarding claim 4, Zubarev discloses that said charged particles comprise ions and that wherein said collision or reaction device comprises an ion-ion collision or reaction device    
(reference’s claim 27 Note 27. Method of tandem mass spectrometry comprising the steps of: a) accumulating positive or negative sample ions for a period of time in an ion trap; b) providing a cloud of negative ions inside the trap to allow ion-ion reactions by which the negative ions transfer an electron to a fraction of the positive ions, but not to all of the positive ions, upon which positive ions dissociate into fragment ions; c) detecting the mass-to-charge ratios of the fragment ions, whereby the undissociated ions remain inside the trap during and after the detection; d) exciting the undissociated ions vibrationally, whereby at least some of the ions dissociate into fragment ions; and e) detecting the mass-to-charge ratios of the fragment ions, thus allowing recordings of fragment mass spectra from both ion-electron reactions and vibrational excitation from the same accumulation of sample ions; Note ion-ion reactions).
     	But the combined references fail to disclose wherein said first parent ions are caused to interact with reagent ions via Electron Transfer Dissociation ("ETD") so as to form said second ions. 
Green, however, discloses and modifies the combined references by a MS system with a reaction or fragmentation device that is an CID device wherein first parent ions are caused to interact with reagent ions via Electron Transfer Dissociation ("ETD") so as to form said second, fragment or product ions 
n Electron Transfer Dissociation ("ETD") reaction or fragmentation device wherein positively charged analyte ions are fragmented upon reacting or interacting with negatively charge reagent ions. The analyte ions and reagent ions are preferably cooled to near thermal temperatures within a spherical ion trapping volume formed within a modified ion tunnel ion trap. As a result, analyte ions are fragmented with a greater efficiency. The resulting fragment or product ions are also preferably cooled to near thermal temperatures and may then be mass analysed by a Time of Flight mass analyser].
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine/modify the invention of the combined references, with a reaction device that is an ETD device wherein said first ions are caused to interact with reagent ions via Electron Transfer Dissociation ("ETD") so as to form said second ions, as taught by Green, to use as a known reaction/fragmentation device for generation of ions via a known fragmentation/dissociation technique (ETD) for ion generation and subsequent analysis.

2.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zubarev et al. (US 6924478 B1) in view of Xia et al. (US 20130299693 A1); hereinafter “the combined references”, as applied to claim 1 above, and further in light of (GB 201019337 D0).
Regarding claim 9, Zubarev discloses that said collision or reaction device comprises an ion-molecule collision or reaction device (reference’s claims 1 and 7 Note  Method according to claim 1, wherein the vibrational excitation is performed by ion-neutral collisions, ion-electron collisions, infrared photon absorption, visible photon absorption, or ultraviolet photon absorption; Note ions collide with neutrals/molecules); 
(col. 1, lines 44-62 Note To fragment the ions in the mass spectrometer, collision-induced dissociation (CID) or infrared multiphoton dissociation (IRMPD) are most commonly employed. Both of these techniques produce vibrational excitation (VE) of precursor ions above their threshold for dissociation. In collision-induced dissociation, VE is achieved when precursor ions collide with gas atoms or molecules, such as e.g. helium, argon or nitrogen, with subsequent conversion of the collisional energy into internal (vibrational) energy of the ions. Alternatively, the internal energy may be increased by sequential absorption of multiple infrared (IR) photons when the precursor ions are irradiated with an IR laser. These precursor ions with high internal energy undergo subsequent dissociation into fragments (infrared multiphoton dissociation, IRMPD), one or more of which carry electric charge. The mass and the abundance of the fragment ions of a given kind provide information that can be used to characterize the molecular structure of the sample of interest.).
But the combined references fail to disclose that the ion-neutral reaction is wherein said first ions are caused to interact with deuterium via Hydrogen-Deuterium exchange ("HDx") to form said second ions.
(GB 201019337 D0), however, discloses and modifies the combined references by an MS system that utilizes an ion-neutral reaction wherein first, parent ions are caused to interact with deuterium via Hydrogen-Deuterium exchange ("HDx") to form said second, fragment or product ions for subsequent analysis 
(abstract Note    A mass spectrometer is disclosed comprising a liquid chromatography device for separating ions. A gas phase ion-neutral reaction device is arranged downstream to perform a gas phase ion-neutral reaction such as Hydrogen-Deuterium exchange. A control system is arranged to automatically and repeatedly switch the reaction device back and forth between a first mode of operation and a second mode of operation, wherein in the first mode of operation at least some parent or precursor ions are caused to react within the reaction device and wherein in the second mode of operation substantially fewer or no parent or precursor ions are caused to react).
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine/modify the invention of the combined references, with an MS  Hydrogen-Deuterium exchange)  to obtain predictable ionization results.

2.	Claim 10 is is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Zubarev et al. (US 6924478 B1) in view of Xia et al. (US 20130299693 A1); hereinafter “the combined references”, as applied to claim 3 above, and further in light of Castro-Perez et al. (US 20090302210 A1).
Regarding claim 10, the combined references disclose the elements of claim 3, see previous.
     	But the combined references fail to disclose wherein said collision or reaction device comprises an ion-metastable collision or reaction device.
Castro-Perez, however, discloses and modifies the combined references by wherein said collision or reaction device comprises an ion-metastable collision or reaction device.  
 [0163 Note The collision, fragmentation or reaction device may alternatively be selected from the group consisting of: (i) a Surface Induced Dissociation ("SID") collision, fragmentation or reaction device; (ii) an Electron Transfer Dissociation collision, fragmentation or reaction device; (iii) an Electron Capture Dissociation collision, fragmentation or reaction device; (iv) an Electron Collision or Impact Dissociation collision, fragmentation or reaction device; (v) a Photo Induced Dissociation ("PID") collision, fragmentation or reaction device; (vi) a Laser Induced Dissociation collision, fragmentation or reaction device; (vii) an infrared radiation induced dissociation device; (viii) an ultraviolet radiation induced dissociation device; (ix) a nozzle-skimmer interface collision, fragmentation or reaction device; (x) an in-source collision, fragmentation or reaction device; (xi) an ion-source Collision Induced Dissociation collision, xix) an ion-metastable ion reaction collision, fragmentation or reaction device; (xx) an ion-metastable molecule reaction collision, fragmentation or reaction device; (xxi) an ion-metastable atom reaction collision, fragmentation or reaction device; (xxii) an ion-ion reaction device for reacting ions to form adduct or product ions; (xxiii) an ion-molecule reaction device for reacting ions to form adduct or product ions; (xxiv) an ion-atom reaction device for reacting ions to form adduct or product ions; (xxv) an ion-metastable ion reaction device for reacting ions to form adduct or product ions; (xxvi) an ion-metastable molecule reaction device for reacting ions to form adduct or product ions; and (xxvii) an ion-metastable atom reaction device for reacting ions to form adduct or product ions].
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine/modify the invention of the combined references, with use of an ion-metastable ion reaction collision, fragmentation or reaction device, as taught by Castro-Perez, to use as a known type of collision/reaction device for the production of precursor/parent/first ions for later trapping/analysis.
Conclusion
Applicant's amendment (to the claims of 11/18/2019) necessitated a new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881